Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald D. Washington appeals the district court’s order denying relief in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. Kroger Ltd. P’ship I, No. 3:11-cv-00074-NKM-JGW, 2012 WL 6025755 (W.D.Va. Dec. 4, 2012). Appel-lee’s motions to strike Washington’s addendum to his informal brief and for sanctions are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.